DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 12/5/2020 has been entered.
Specification
3.	The disclosure is objected to because of the following informalities: there are no section headings. Appropriate correction is required.
Claim Objections
4.	Claim 1 is objected to because of the following informalities: claim 1 recites “receptacle R1 and, respectively R2”. It is suggested to amend to --the receptacle R1, and, respectively R2--, in order to avoid double inclusion. Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



7.	Claims 1, 9-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen et al. 5,263,614.
Jacobsen discloses a dispenser (10), which comprises a static mixer (24); a first and second receptacle Ri and R2 (12a, 12b) for a first and, respectively second viscous material, each receptacle R1 and R2 connected in fluid communication with the static mixer as seen in Figure 2; a first and second actuator (34a, b) configured for discharge of receptacle R1 and, respectively R2; an electrically or manually operable drive (49); and at least one mechanical or hydraulic power transmission (36a, b) configured to translate drive motion into first and second actuator motion; the first and second actuator each comprise a diaphragm (22); wherein the dispenser comprises a gasket (22a, b); wherein each of the first and second actuator comprise a first and, respectively second diaphragm (22) which form integral parts of the gasket as seen in Figure 2; a frame (32), a lid (28).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. 5,263,614.
. 
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. 5,263,614 in view of McKown et al. 5,080,493.
Jacobsen et al. have taught all the features of the claimed invention except that the dispenser comprises a valve for closing and opening of an outlet of the static mixer. McKown et al. teach the use of a nozzle (34) with a static mixer (40), an a valve (44) is provided at the outlet of the nozzle as seen in Figure 1.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide the valve of McKown et al. at the outlet . 
Allowable Subject Matter
14.	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754